By the Court.
Application was made by Frederick Fritz, one of the defendants in error, for the location and establishment of a ditch by the commissioners of the counties of Henry and Defiance, under the act of April 12,1871, relating to ditches. 68 Ohio L. 66. The proposed ditch being in both counties, the commissioners of each county, in pursuance of section 22 of the act, met in joint session and located and established the ditch. From the decision establishing the ditch, the plaintiffs in error, whose lands are in Defiance county, took an appeal to the Probate Court of that county. The appeal was sustained by the Probate Court, and on further proceedings the location of the ditch was denied, and the costs adjudged against the petitioner, Fritz. On error, the Court of Common Pleas reversed the proceedings of the Probate Court, on the ground that no appeal- was allowed in such ease. The judgment of the Court of Common Pleas was affirmed by the District Court.
"Wo see 'no error in these judgments. The act, under which those proceedings were had, authorizes no appeal from the decision of the commissioners of two or more *426counties locating and establishing a ditch which is partly in each of their respective counties. Under section 22 of the act, the finding of a majority of the commissioners of each county, when in joint session, that the ditch is necessary, and conducive to public health, convenience, or welfare, is final.
This construction is rendered necessary to avoid the evils that would result from allowing conflicting appeals. In this class of cases, the joint action of the several boards of commissioners, is equivalent to the finding of a jury in other cases as to the public character of the work.

Leave refused.